Exhibit 10.1

 

AMENDED AND RESTATED

AMSURG CORP.

SUPPLEMENTAL EXECUTIVE & DIRECTOR

RETIREMENT SAVINGS PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I TITLE AND DEFINITIONS

     1   

1.1 Definitions

     1   

ARTICLE II PARTICIPATION

     9   

2.1 Requirements for Participation

     9   

ARTICLE III DEFERRAL ELECTIONS

     9   

3.1 Elections to Defer Compensation

     9   

3.2 Investment Elections

     10   

ARTICLE IV DEFERRAL ACCOUNTS

     11   

4.1 Deferral Accounts

     11   

4.2 Company Contribution Account

     11   

ARTICLE V VESTING

     12   

ARTICLE VI DISTRIBUTIONS

     13   

6.1 Distribution of Deferred Compensation and Discretionary Company
Contributions

     13   

6.2 Unforeseeable Emergency Distribution

     16   

6.3 Inability to Locate Participant

     17   

6.4 Delay of Payment for Key Employees

     17   

6.5 Permissible Delays in Payment

     18   

6.6 Permitted Acceleration of Payment

     18   

ARTICLE VII ADMINISTRATION

     19   

7.1 Committee

     19   

7.2 Committee Action

     19   

7.3 Powers and Duties of the Committee

     19   

7.4 Construction and Interpretation

     20   

7.5 Information

     20   

7.6 Compensation, Expenses and Indemnity

     20   

7.7 Quarterly Statements; Delegation of Administrative Functions

     20   

7.8 Disputes

     21   

ARTICLE VIII MISCELLANEOUS

     22   

8.1 Unsecured General Creditor

     22   

8.2 Insurance Contracts or Policies

     22   

8.3 Restriction Against Assignment

     22   

8.4 Withholding

     22   

8.5 Amendment, Modification, Suspension or Termination

     23   

8.6 Governing Law

     24   

8.7 Section 409A

     24   

8.8 Receipt or Release

     25   

 

i



--------------------------------------------------------------------------------

8.9 Payments on Behalf of Persons Under Incapacity

     25   

8.10 Limitation of Rights and Employment Relationship

     25   

8.11 Headings

     25   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AMSURG CORP.

SUPPLEMENTAL EXECUTIVE & DIRECTOR

RETIREMENT SAVINGS PLAN

WHEREAS, AmSurg Corp. (the “Company”) established the AmSurg Corp. Supplemental
Executive Retirement Savings Plan effective February 7, 2008 (the “Plan”) for a
select group of management or highly compensated employees of the Company and
its affiliates; and

WHEREAS, the Company subsequently amended and restated the Plan in order to make
changes permitted or required by Section 409A of the Internal Revenue Code of
1986, as amended, and the final regulations promulgated thereunder; and

WHEREAS, the Company desires to further amend and restate the Plan, including
the renaming of the Plan, to permit Directors to participate in the Plan.

NOW, THEREFORE, as of the Effective Date set forth herein, this Plan is hereby
amended and restated to read as follows:

ARTICLE I

TITLE AND DEFINITIONS

1.1 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a) “Account” or “Accounts” shall mean all of such accounts as are specifically
authorized for inclusion in this Plan.

(b) “Affiliate” shall mean any corporation which is a member of a controlled
group of corporations of which the Company is a member, or any unincorporated
trade or business which is under the common control of or with the Company, or
any affiliated service group of which the Company is a member, which are
required to be aggregated with the Company under section 414(b) or 414(c) of the
Code, without substitution of a lower percentage for 80% in applying section
1563(a)(1), (2) and (3) of the Code as permitted in section 1.409A-1(h)(3) of
the Regulations.

(c) “Base Salary” shall mean an Eligible Employee’s annual base salary,
excluding bonus, commissions, incentive and all other remuneration for services
rendered to the Company and prior to reduction for any salary contributions to a
plan established pursuant to section 125 of the Code or qualified pursuant to
section 401(k) of the Code.

 

1



--------------------------------------------------------------------------------

(d) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In the event any amount is payable under the Plan to a minor,
payment shall not be made to the minor, but instead be paid (a) to that person’s
living parent(s) to act as custodian, (b) if that person’s parents are then
divorced, and one parent is the sole custodial parent, to such custodial parent,
or (c) if no parent of that person is then living, to a custodian selected by
the Committee to hold the funds for the minor under the Uniform Transfers or
Gifts to Minors Act in effect in the jurisdiction in which the minor resides. If
no parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of
the estate for the minor is duly appointed and currently acting within 60 days
after the date of death, payment shall be deposited with the court having
jurisdiction over the estate of the minor. Payment by the Company pursuant to
any unrevoked Beneficiary designation, or to the Participant’s estate if no such
designation exists, of all benefits owed hereunder shall terminate any and all
liability of the Company.

(e) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(f) “Bonuses” shall mean the bonuses earned as of the last day of the applicable
Plan Year, provided the Eligible Employee is in the employ of the Company on the
last day of the Plan Year.

(g) “Change in Control” shall mean the first to occur of any of the following
events:

(1) Any one person or group (as described in Regulations promulgated under
Section 409A) acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company;
or

(2) Notwithstanding that the Company has not undergone a Change in Control as
described in Section 1.1(g)(1), a Change in Control of the Company occurs on the
date that either:

(A) Any one person or more than one person acting as a group (as described in
Regulations promulgated under Section 409A), acquires or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons, ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of such corporation; or

 

2



--------------------------------------------------------------------------------

(B) A majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or

(3) Any one person or group (as described in Regulations promulgated under
Section 409A) acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of all the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

In determining whether a Change in Control has occurred, the following rules
shall be applicable:

(I) For purposes of a change in ownership described in Section 1.1(g)(1) above,
if any one person or more than one person acting as a group is considered to own
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of a corporation, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of
the corporation (or to cause a change in the effective control of the
corporation as described in Section 1.1(g)(2)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock. Section 1.1(g)(1) applies only when
there is a transfer of stock of a corporation (or issuance of stock of a
corporation) and stock in such corporation remains outstanding after the
transaction. For purposes of Section 1.1(g)(1), persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of the same public offering. Persons
will, however, be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

(II) For purposes of a change in effective control of a corporation described in
Section 1.1(g)(2) above, if one person, or more than one person acting as a
group, is considered to effectively control a corporation within the meaning of
Section 1.1(g)(2), the acquisition of additional control of the

 

3



--------------------------------------------------------------------------------

corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation within the meaning of Section 1.1(g)(2)
or to cause a change in the ownership of the corporation within the meaning of
Section 1.1(g)(1). Persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in clause (I) above
and as specifically provided in section 1.409A-3(i)(5)(vi)(D) of the Regulations
under Section 409A.

(III) For purposes of a change in the ownership of a substantial portion of a
corporation’s assets described in Section 1.1(g)(3) above, there is not a Change
in Control event when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer. A
transfer of assets by a corporation is not treated as a change in ownership of
such assets if the assets are transferred to (i) a shareholder of the
corporation (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the
corporation, (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the corporation, or (iv) an entity,
at least fifty (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in immediately preceding
sub-clause (iii) of this clause (III). For purposes of the foregoing, and except
as otherwise provided, a person’s status is determined immediately after the
transfer of assets. Persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in clause (I) above,
and as specifically provided in section 1.409A-3(i)(5)(vii)(C) of the
Regulations under Section 409A.

(IV) Code Section 318(a) applies for purposes of determining stock ownership.
Stock underlying a vested option is considered owned by the individual who owns
the vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). If, however, a vested
option is exercisable for stock that is not substantially vested (as defined by
Regulation section 1.83-3(b) and (j)) the stock underlying the option is not
treated as owned by the individual who holds the option.

(V) Whether a Change in Control has occurred will be determined in accordance
with the rules and definitions set forth in this Section 1.1(g). This
determination shall be made in a manner consistent with Section 409A and
Section 1.409A-3(i)(5) of the Regulations thereunder.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended. Whenever a
reference is made herein to a specific Code section, such reference shall be
deemed to include any successor Code section having the same or a substantially
similar purpose.

(i) “Committee” shall mean the committee appointed by the Board to administer
the Plan in accordance with Article VII; provided that, if no committee has been
appointed by the Board in accordance with Article VII, the Committee shall be
the Compensation Committee of the Board.

 

4



--------------------------------------------------------------------------------

(j) “Company” shall mean AmSurg Corp.

(k) “Company Contribution Account” shall mean the bookkeeping account maintained
by the Company for each Eligible Employee that is credited with an amount equal
to the Company Discretionary Contribution Amount, if any, and earnings and
losses on such amounts pursuant to Section 4.2. Directors shall not be eligible
to receive any Company Discretionary Contribution Amount.

(l) “Company Discretionary Contribution Amount” with respect to an Eligible
Employee shall mean such amount, if any, contributed by the Company, on a purely
discretionary basis, under the Plan for the benefit of an Eligible Employee for
a Plan Year. Such amount may differ from Participant to Participant both in
amount, if any, and as a percentage of Compensation. Directors shall not be
eligible to receive any Company Discretionary Contribution Amount.

(m) “Compensation” shall mean an Eligible Employee’s Base Salary, Bonus and
commissions, for an applicable Plan Year, determined in accordance with
Section 409A.

(n) “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of an Eligible Employee’s Compensation or a Director’s Director Fees
that he or she elects to defer, and (2) earnings and losses pursuant to
Section 4.1.

(o) “Deferral Election Form” shall mean a form provided by the Committee
pursuant to which an Eligible Employee may (i) elect to defer Compensation for a
particular Plan Year in accordance with the Plan and (ii) elect an Elected
Withdrawal Schedule and/or an Elected Termination/LTD Schedule with respect to
the Compensation deferred for a particular Plan Year in accordance with the
Plan. The form and content of the Deferral Election Form may be revised from
time to time consistent with the Plan, by or at the direction of the Company’s
chief executive officer, chief financial officer or chief legal officer.

(p) “Director” shall mean each member of the Company’s Board who is not also an
employee of the Company or an Affiliate. Each Director shall be eligible to
participate in the Plan; provided, however, that the Committee may from time to
time, in its sole discretion with or without cause, revoke a Director’s
eligibility to participate in the Plan upon ninety (90) days’ written notice.
Any such revocation shall not, however, reduce any amount previously deferred
into the Director’s Deferral Account to which the Director may be entitled at
the time of such revocation. In addition, any such revocation shall not be
effective until the first day of the Plan Year following the Plan Year in which
such revocation occurs.

(q) “Director Deferral Election Form” shall mean a form provided by the
Committee pursuant to which a Director may (i) elect to defer his or her
Director Fees for a particular Plan Year in accordance with the Plan and
(ii) elect an Elected Withdrawal Schedule and/or an Elected Termination/LTD
Schedule with respect to the Director Fees deferred for a particular Plan Year
in accordance with the Plan. The form and content of the Director Deferral
Election Form may be revised from time to time consistent with the Plan, by or
at the direction of the Company’s chief executive officer, chief financial
officer or chief legal officer.

 

5



--------------------------------------------------------------------------------

(r) “Director Fees” shall mean the cash fees a Director is entitled to receive
for a particular Plan Year as compensation for his services as a Director during
such Plan Year.

(s) “Distributable Amount” at any time shall mean the vested balance in the
Participant’s Deferral Account and Company Contribution Account, if applicable,
at such time.

(t) “Domestic Relations Order” shall mean a judgment, decree or order (including
approval of a property settlement agreement) which is made pursuant to a state
domestic relations law, which relates to the provision of child support, alimony
payments or marital property rights to a spouse, child or other dependent of a
Participant (“Alternate Payee”), and which creates or recognizes the existence
of an Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable to a Participant.

(u) “Early Retirement” shall mean an Eligible Employee’s Separation from Service
from the Company at a time that the Eligible Employee’s age plus years of
employment with the Company as of the date of the Separation from Service is
equal to or greater than 70.

(v) “Effective Date” for this Amended and Restated Plan shall mean December 30,
2011. The original effective date of the Plan was February 7, 2008.

(w) “Elected Termination/LTD Schedule” shall mean a distribution schedule
elected by a Participant, as set forth on the Deferral Election Form or Director
Deferral Election Form for a Plan Year or as otherwise elected by the
Participant pursuant to the Plan, which shall govern certain withdrawals in
accordance with Section 6.1(a) in the case of a Participant who Retires or
incurs a Long Term Disability. Each Elected Termination/LTD Schedule shall
satisfy the requirements of Section 6.1(a).

(x) “Elected Withdrawal Schedule” shall mean a distribution schedule elected by
a Participant as set forth on the Deferral Election Form or Director Deferral
Election Form for a Plan Year or as otherwise elected by the Participant
pursuant to the Plan, which shall govern certain in-service withdrawals in
accordance with Section 6.1(b). Each Elected Withdrawal Schedule shall satisfy
the requirements of Sections 6.1(c) and 6.1(d).

(y) “Eligible Employee” shall mean a select group of management and/or highly
compensated employees (within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1)) of AmSurg Corp. or any of its Affiliates, designated by the
Committee as eligible to participate under the Plan. The Company shall have the
authority to take any and all actions necessary or desirable in order for the
Plan to satisfy the requirements set forth in ERISA and the regulations
thereunder applicable to plans maintained for employees who are members of a
select group of management or highly compensated employees.

(z) “Fund” or “Funds” shall mean one or more of the deemed investment funds
selected by the Committee pursuant to Section 3.2(b).

 

6



--------------------------------------------------------------------------------

(aa) “Identification Date” shall mean the date determined by the Committee in
accordance with section 1.409A-1(i)(3) of the Regulations which is the last day
of the 12-month period for determination of Key Employees. Unless otherwise
designated, the Identification Date shall be December 31.

(bb) “Initial Election Period” shall mean the 30-day period following the time
the Company designates (i) an employee as an Eligible Employee or (ii) a
Director as eligible to participate in the Plan; provided, however, if a
designated Eligible Employee or Director participates in any other nonqualified
deferred compensation plan maintained by the Company that must be aggregated
with this Plan under Section 409A, then the Eligible Employee or Director must
wait until the next Plan Year to begin to participate in this Plan.

(cc) “Interest Rate” shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each business day or other period,
expressed as a percentage of the balance of the Fund at the beginning of each
business day or other period.

(dd) “Key Employee” shall mean a “key employee” of the Company as described in
section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to section
416(i)(5) of the Code) (generally, an officer having annual compensation of more
than $165,000 (in 2012), as adjusted; a 5% owner; or a 1% owner having annual
compensation of more than $150,000), determined at any time during the 12-month
period ending on the Identification Date. A Participant who is a Key Employee on
an Identification Date shall be treated as a Key Employee for the twelve month
period beginning on January 1 (or such other date designated in accordance with
Section 6.4) immediately following such Identification Date. For purposes
hereof, the term “officer” shall be determined on the basis of all facts,
including the source of his authority, the term for which elected or appointed,
and the nature and extent of his duties. Generally, the term “officer” means an
administrative executive who is in regular and continued service. An employee
who merely has the title of an officer, but not the authority of an officer, is
not to be considered an officer hereunder. Similarly, an employee who does not
have the title of an officer but has the authority of an officer is an officer
for this purpose. Furthermore, for purposes hereof, during any 12-month period
following an Identification Date, no more than fifty (50) employees of all
members of the controlled group consisting of the Company and all Affiliates, or
if less, the greater of three (3) individuals or ten percent (10%) of such
employees of all members of such controlled group, shall be treated as officers
hereunder. All determinations regarding the identification of a Key Employee
shall be made in accordance with Section 1.409A-1(i) of the Regulations, as
modified herein.

(ee) “Long Term Disability” shall mean a physical or mental condition of a
Participant resulting in:

(1) evidence that the Participant is deemed by the Social Security
Administration to be eligible to receive a disability benefit, or

(2) evidence that the Participant is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or

 

7



--------------------------------------------------------------------------------

mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering the Company’s employees.

(ff) “Normal Retirement” shall mean an Eligible Employee’s Separation from
Service from the Company or any of its Affiliates on or after such Participant’s
65th birthday.

(gg) “Open Enrollment Period” shall mean the December 1 through December 31
immediately preceding each Plan Year. For the 2012 Plan Year, a Director’s Open
Enrollment Period was the period commencing on December 20, 2011 and ending on
December 31, 2011, with any elections made during such period contingent upon
the adoption and execution of this Amended and Restated Plan.

(hh) “Participant” shall mean any Eligible Employee or Director who becomes a
Participant in this Plan in accordance with Article II.

(ii) “Payment Date” shall mean (i) with respect to distributions pursuant to an
Elected Withdrawal Schedule previously elected by a Participant for a particular
Plan Year, the last regularly scheduled pay day during February of the calendar
year previously elected by the Participant in the relevant Deferral Election
Form or Director Deferral Election Form regarding such Plan Year, and (ii) with
respect to distributions upon a Long-Term Disability or Retirement of an
Eligible Employee, the last regularly scheduled pay day during February of the
calendar year beginning after the Participant’s Long-Term Disability or
Retirement and with respect to the Long-Term Disability or Retirement of a
Director, within ninety (90) days of the occurrence of his or her Long-Term
Disability or Retirement, with the date of such distribution determined by the
Company in its sole discretion. All initial first year installments, or
Distributable Amounts, paid as a result of an Elected Withdrawal Schedule,
Long-Term Disability and/or Retirement, will be determined based upon the prior
year’s December 31st vested Account balances. Subsequent year’s installments
will be fixed at this same amount and paid on each applicable anniversary of the
initial Payment Date with only the final installment changing to equal the value
of the vested Account balance on the preceding December 31st.

(jj) “Plan” shall mean this Amended and Restated AmSurg Corp. Supplemental
Executive & Director Retirement Savings Plan.

(kk) “Plan Year” shall mean January 1 to December 31.

(ll) “Regulations” shall mean the regulations promulgated by the Treasury
Department under the Code.

(mm) “Retirement” or “Retires” shall mean an Eligible Employee’s Separation from
Service upon Normal Retirement or Early Retirement or (ii) a Director’s
Separation from Service from the Board for any reason.

(nn) “Section 409A” shall mean section 409A of the Code, related Regulations and
guidance thereunder, including such Regulations and guidance promulgated after
the Effective Date of the Plan.

 

8



--------------------------------------------------------------------------------

(oo) “Separation from Service” or “Separates from Service” shall mean a
“separation from service” as such term is defined in Section 1.409A-1(h) of the
Regulations.

(pp) “Unforeseeable Emergency Distribution” shall mean a distribution due to a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant or of his or her spouse, his or her Beneficiary, or
his or her dependent (as defined in Section 152 of the Code without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of a Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that would constitute an unforeseeable
emergency will depend upon the relevant facts and circumstances of each case,
but, in any case, an Unforeseeable Emergency Distribution may not be made to the
extent that such unforeseeable emergency is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship, or (iii) by cessation of deferrals under
this Plan.

ARTICLE II

PARTICIPATION

2.1 Requirements for Participation. An Eligible Employee or Director shall
become a Participant in the Plan by (i) timely completing and submitting a
Deferral Election Form or Director Deferral Election Form for a Plan Year in
accordance with Section 3.1(a), and all other relevant and appropriate forms as
required by the Committee, and (ii) completing any medical questionnaire
required pursuant to Section 8.2.

ARTICLE III

DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation.

(a) Initial Election Period. Subject to the provisions of Article II, each
Eligible Employee or Director may elect to defer a percentage of Compensation or
Director Fees by filing with the Committee a signed and completed election that
conforms to the requirements of this Section 3.1, on a Deferral Election Form or
Director Deferral Election Form, no later than the last day of the Open
Enrollment Period prior to each Plan Year, or in the case of a newly designated
Eligible Employee or Director, on the last day of his or her Initial Election
Period subject to the limitations of Section 1.1(bb) of the Plan.

(b) General Rule. The Compensation that an Eligible Employee may elect to defer
in accordance with Section 3.1(a) shall not exceed fifty (50) percent of the
Eligible Employee’s Base Salary; provided that an Eligible Employee may defer up
to fifty (50%) percent of Bonuses for a Plan Year; and provided further that the
total amount deferred by a Participant shall be limited in any calendar year, if
necessary, to satisfy Social Security Tax (including Medicare), income tax and
employee benefit plan withholding requirements as determined in the

 

9



--------------------------------------------------------------------------------

sole and absolute discretion of the Committee. A Director may defer up to
one-hundred (100%) percent of his or her Director Fees for any given Plan Year.
All elections to defer Compensation, Bonuses or Director Fees under this Plan
are irrevocable during a Plan Year.

(c) Duration of Compensation Deferral Election. A Participant’s initial election
to defer Compensation or Director Fees upon his or her initial participation in
the Plan must be made prior to the end of the Initial Election Period and shall
be effective only with respect to Compensation or Director Fees earned in the
applicable Plan Year after such deferral election is processed. Elections made
under a Deferral Election Form or Director Deferral Election Form shall remain
in effect unless amended during a subsequent annual Open Enrollment Period. A
Participant who remains an Eligible Employee or a Director eligible to
participate under the Plan for a subsequent Plan Year may increase, decrease or
terminate an election with respect to Compensation or Director Fees for any
subsequent Plan Year by filing a new signed and completed Deferral Election Form
or Director Deferral Election Form prior to the end of the Open Enrollment
Period prior to such Plan Year. Any subsequent Deferral Election Forms executed
by a Participant or Director Deferral Election Form shall only apply to
Compensation or Director Fees paid to the Participant in subsequent Plan Years.
For purposes of determining whether amounts are paid with respect to services
performed in a particular Plan Year, Compensation paid on or after January 1
solely for services performed during the final payroll period described in
section 3401(b) of the Code containing the immediately preceding December 31
shall be treated as Compensation for services performed in the Plan Year when
payment is made, and for commissions, in accordance with section 1.409A-2(a)(12)
of the Regulations, as applicable.

3.2 Investment Elections.

(a) At the time of making the elections described in Section 3.1, the
Participant shall designate, on a form provided by the Committee, the investment
funds or types of investment funds in which the Participant’s Account will be
deemed to be invested for purposes of determining the amount of earnings to be
credited to that Account. In making the designation pursuant to this
Section 3.2, the Participant may specify that all or any multiple of his or her
Account be deemed to be invested, in whole percentage increments, in one or more
of investment funds or types of investment funds provided under the Plan as
communicated from time to time by the Committee. On a form provided by the
Committee, a Participant may change each of the investment allocations monthly
while employed or after retirement. Changes made by the end of the month will be
effective the first business day of the following month. If a Participant fails
to elect a fund or type of fund under this Section 3.2, he or she shall be
deemed to have elected a money market type of investment fund as determined by
the Company in its sole discretion.

(b) Although the Participant may designate an investment fund or type of
investments, the Committee shall not be bound by such designation. The Committee
shall select from time to time, in its sole and absolute discretion,
commercially available investments of each of the types communicated by the
Committee to the Participant pursuant to Section 3.2(a) above to be the Funds.
The Interest Rate of each such commercially available investment fund shall be
used to determine the amount of earnings or losses to be credited to
Participant’s Account under Article IV. Participants shall have no ownership
interests in any investments made by the Company.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL ACCOUNTS

4.1 Deferral Accounts.

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“investment fund subaccounts”), each of which
corresponds to an investment fund elected by the Participant pursuant to
Section 3.2(a). A Participant’s Deferral Account shall be credited as follows:

(a) On the fifth business day after amounts are withheld and deferred from a
Participant’s Compensation or Director Fees, the Committee shall credit the
investment fund subaccounts of the Participant’s Deferral Account, for the Plan
Year in which the Compensation or Director Fees were earned, with an amount
equal to the Compensation or Director Fees deferred by the Participant in
accordance with the Participant’s election under Section 3.2(a); that is, the
portion of the Participant’s deferred Compensation or Director Fees that the
Participant has elected to be deemed to be invested in a certain type of
investment fund shall be credited to the investment fund subaccount
corresponding to that investment fund;

(b) Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding fund
selected by the Company pursuant to Section 3.2(b);

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation or Director Fees to have an Elected Withdrawal Schedule, all
amounts attributed to the deferral of Compensation or Director Fees for such
Plan Year shall be accounted for in a manner which allows separate accounting
for the deferral of Compensation or Director Fees and investment gains and
losses associated with such Plan Year’s deferral of Compensation or Director
Fees.

4.2 Company Contribution Account.

The Committee shall establish and maintain a Company Contribution Account for
each Eligible Employee under the Plan. Directors are not eligible to receive a
Discretionary Company Contribution Amount under the Plan. Each Eligible
Employee’s Company Contribution Account shall be further divided into separate
investment fund subaccounts corresponding to the investment fund elected by the
Eligible Employee pursuant to Section 3.2(a). An Eligible Employee’s Company
Contribution Account shall be credited as follows:

 

11



--------------------------------------------------------------------------------

(a) On a date at the Company’s discretion, the Committee shall credit the
investment fund subaccounts of the Eligible Employee’s Company Contribution
Account with an amount equal to the Company Discretionary Contribution Amount,
if any, applicable to that Eligible Employee, that is, the proportion of the
Company Discretionary Contribution Amount, if any, which the Eligible Employee
elected to be deemed to be invested in a certain type of investment fund shall
be credited to the corresponding investment fund subaccount; and

(b) Each business day, each investment fund subaccount of a Eligible Employee’s
Company Contribution Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions credited that
day to the investment fund subaccount by the Interest Rate for the corresponding
Fund selected by the Company pursuant to Section 3.2(b).

ARTICLE V

VESTING

A Participant shall be 100% vested in his or her Deferral Account.

A Participant’s Company Contribution Account will vest according to the schedule
set forth below.

 

Plan Year*

   Vested Percentage  

Year 1**

     20 % 

Year 2

     40 % 

Year 3

     60 % 

Year 4

     80 % 

Year 5

     100 % 

 

* A Participant will be given vesting credit for a Plan Year on the last day of
that Plan Year if he is still employed.

 

** Plan Year for which a Company Discretionary Contribution Amount is made. Each
Company Discretionary Contribution Amount made pursuant to the Plan shall be
subject to the vesting schedule described above independently. For example, a
Company Discretionary Contribution Amount contributed by the Company in 2010
will fully vest in 2015, whereas a Company Discretionary Contribution Amount
contributed by the Company in 2011 will not fully vest until 2016.

Notwithstanding any other provision of the Plan, an Eligible Employee’s Company
Contribution Account balances will become fully vested on the earliest of the
following dates:

(a) the date of an Eligible Employee’s Retirement;

 

12



--------------------------------------------------------------------------------

(b) the date of an Eligible Employee’s death, provided the Eligible Employee is
actively employed on such date;

(c) the date of an Eligible Employee’s Long Term Disability, provided the
Eligible Employee is actively employed on such date;

(d) the date of termination of the Plan;

(e) the date of a Change in Control.

The portion of an Eligible Employee’s Company Contribution Account, which is not
vested as described above, will be forfeited as of the date the Eligible
Employee’s Separation from Service.

Notwithstanding any other provision of this Plan, if any amount of a Eligible
Employee’s Company Contribution Account regarding a particular Plan Year (e.g.,
an Eligible Employee’s Compensation which is deferred for the 2010 Plan Year) is
scheduled to be distributed from the Eligible Employee’s Company Contribution
Account pursuant to an Elected Withdrawal Schedule prior to the Eligible
Employee’s Separation from Service at a time when the Eligible Employee is not
100% vested in such portion of the Eligible Employee’s Company Contribution
Account, then such unvested amount shall remain in the Eligible Employee’s
Account and continue to vest in accordance with this Article V of the Plan and
shall be paid (to the extent such amounts later become vested) in accordance
with Sections 6.1(a), (e) or (f) of the Plan as the case may be.

ARTICLE VI

DISTRIBUTIONS

6.1 Distribution of Deferred Compensation and Discretionary Company
Contributions.

(a) Distribution upon Retirement or due to Long Term Disability. In the case of
a Participant who (i) (A) Retires or (B) incurs a Long Term Disability and
(ii) has an Account balance of more than $50,000 at the time of such Retirement
or Long-Term Disability, the Distributable Amount shall be paid to the
Participant either (i) in substantially equal annual installments over ten
(10) years commencing on the Participant’s Payment Date (if no Elected
Termination/LTD Schedule is filed with the Company in accordance with this
Section 6.1(a) regarding a particular Plan Year) or (ii) in such form and at
such time as otherwise set forth in a properly and timely completed and filed
Elected Termination/LTD Schedule elected by the Participant on a properly
executed Deferral Election Form or Director Deferral Election Form provided by
the Company during each annual Open Enrollment Period (with respect to
Compensation or Director Fees earned in each individual Plan Year), provided
that any such Elected Termination/LTD Schedule provides for only one of the
following alternatives:

(1) A lump sum distribution on the Participant’s Payment Date.

 

13



--------------------------------------------------------------------------------

(2) Substantially equal annual installments over five (5) years beginning on the
Participant’s Payment Date.

(3) Substantially equal annual installments over fifteen (15) years beginning on
the Participant’s Payment Date.

(4) Excluding lump sum elections or the final distribution installment from any
preceding installment election, which will be paid to Participants as a lump sum
distribution amount, all installment amounts paid to Participants will be
determined by dividing the December 31st vested Account balance from the year
prior to Participant’s Payment Date, by the number of total installments
elected. The amount determined shall remain fixed until the final and last
installment, which will be an increased or decreased distribution amount in
order to distribute the Plan Year’s remaining balance plus all accrued
gains/losses on the Plan Year’s balance being distributed.

A Participant may modify an Elected Termination/LTD Schedule that he or she has
previously elected with respect to a particular Plan Year’s Compensation,
provided such modification (i) shall not take effect until at least one (1) year
after the date the modification is made, (ii) occurs at least one (1) year
before the initial payment is due under the Elected Termination/LTD Schedule
(with regard to the particular Plan Year for which such Elected Termination/LTD
Schedule relates) in effect prior to the extension, and (iii) extends the
Payment Date under the Elected Termination/LTD Schedule (with regard to the
particular Plan Year for which such Elected Termination/LTD Schedule relates)
for at least five (5) years. If an attempted modification does not meet the
requirements of the following sentence, then it shall be void, and the Elected
Termination/LTD Schedule in effect prior to such attempted modification shall
remain effective.

Notwithstanding any other provision of this Section 6.1(a), in the case of a
Participant who (i) (A) Retires or (B) incurs a Long Term Disability and
(ii) has an Account balance of $50,000 or less at the time of such Retirement or
Long Term Disability, the Distributable Amount shall be paid to the Participant
in a lump sum distribution on the Participant’s Payment Date regardless of any
previous elections made by the Participant regarding his or her Accounts.

A Participant’s Account shall continue to be credited with earnings pursuant to
Section 4.1 of the Plan until all amounts credited to his or her Account under
the Plan have been distributed.

(b) Distribution Under Elected Withdrawal Schedule (In-Service). In the case of
a Participant who has previously elected (pursuant to a properly executed
Deferral Election Form or Director Deferral Election Form) an Elected Withdrawal
Schedule with regard to Compensation or Director Fees earned in a particular
Plan Year which requires a distribution to the Participant while the Participant
is still in the employ of the Company or an Affiliate (or remains a Director),
such Participant shall receive his or her Distributable Amount in accordance
with such Elected Withdrawal Schedule.

 

14



--------------------------------------------------------------------------------

(c) Permitted Withdrawal Schedules. A Participant’s Elected Withdrawal Schedule
with respect to Compensation or Director Fees deferred under this Plan for a
given Plan Year may not select a calendar year for the commencement of
distributions according to such Elected Withdrawal Schedule which is earlier
than two (2) years from the last day of the Plan Year during which the
Compensation or Director Fees were deferred and the Payment Date for such
Elected Withdrawal Schedule will be determined in accordance with the Plan with
regard to such calendar year. A Participant’s Elected Withdrawal Schedule shall
otherwise conform with the choices available on the applicable Deferral Election
Form or Director Deferral Election Form. An Elected Withdrawal Schedule selected
by a Participant under a properly executed Deferral Election Form or Director
Deferral Election Form may only provide for the Distributable Amount to be paid
to the Participant from among the following alternatives:

(1) A lump sum distribution on the Participant’s Payment Date.

(2) Annual installments over two (2) to five (5) years beginning on the
Participant’s Payment Date.

(3) Excluding lump sum elections or the final distribution installment from any
proceeding installment election, which will be paid to Participants as a lump
sum distribution amount, all installment amounts paid to Participants will be
determined by dividing the December 31st vested Account balance from the year
prior to Participant’s Payment Date, by the number of total installments
elected. The amount determined shall remain fixed until the final and last
installment, which will be an increased or decreased distribution amount in
order to distribute the Plan Year’s remaining balance plus all accrued
gains/losses on the Plan Year’s balance being distributed.

(4) All distributions under an Elected Withdrawal Schedule will exclude any
amounts in a Participant’s Company Contribution Account that are not 100% vested
in accordance with the vesting schedule set forth by the Committee. Any
nonvested amounts which are not distributed pursuant to this subparagraph
(4) shall remain in the Participant’s Account and continue to vest in accordance
with Article V of the Plan and shall be paid (to the extent such amounts later
become vested) in accordance with Sections 6.1(a), (e) or 6.1(f) of the Plan as
the case may be.

Notwithstanding any other provision of this Section 6.1(c), if the Distributable
Amount of a Participant’s Account balance which is governed by an Elected
Withdrawal Schedule is less than $25,000, then such Elected Withdrawal Schedule
shall be canceled and the Distributable Amount of the Participant’s Account
balance governed by such Elected Withdrawal Schedule shall be paid to the
Participant in a lump sum distribution on the Participant’s Payment Date
regardless of any previous elections made by the Participant regarding his or
her Accounts.

(d) Extensions. A Participant may extend a previous Elected Withdrawal Schedule
regarding a particular Plan Year or change the form of payment elected
thereunder (for example, lump sum installment(s)), provided such extension
(i) shall not take effect until at least one (1) year after the date on which
the extension is made, (ii) occurs at least one (1) year before the initial
payment is due under the Elected Withdrawal Schedule in effect prior to the
extension,

 

15



--------------------------------------------------------------------------------

and (iii) extends the Payment Date under the Elected Withdrawal Schedule for at
least five (5) years. The Participant shall have the right to twice modify any
Elected Withdrawal Schedule in accordance with the preceding sentence. In the
event a Participant Separates from Service or incurs a Long-Term Disability from
the Company or an Affiliate prior to the last scheduled distribution under an
Elected Withdrawal Schedule, other than by reason of death, the portion of the
Distributable Amount of the Participant’s combined Accounts under the Plan
associated with an Elected Withdrawal Schedule which have been not been
distributed prior to such Separation from Service or Long-term Disability shall
be distributed in accordance with Sections 6.1(a), (e) or (f) of the Plan, as
the case may be; provided, however, if the payment of such Distributable Amount
pursuant to Sections 6.1(a), (e) or (f) of the Plan would delay the payment of
such amount past the date by which such payment otherwise would have been made
under the Elected Withdrawal Schedule, then such Distributable Amounts shall be
paid in accordance with the Elected Withdrawal Schedule.

(e) Distribution for Separation from Service due to Death. The Beneficiary of a
Participant who dies before the total Distributable Amount of the Participant’s
Account balance has been paid shall receive the amount of any remaining
Distributable Amount in a lump sum within ninety (90) days of the Participant’s
death, with the date of such distribution determined by the Company in its sole
discretion.

(f) Distribution for Separation from Service Prior to Retirement, not upon a
Long-Term Disability. A Participant who Separates from Service prior to
Retirement and prior to incurring a Long-Term Disability will receive the total
Distributable Amount of his or her Account balance in a lump sum within ninety
(90) days following the date the Participant’s Separation from Service occurs,
with the date of such distribution determined by the Company in its sole
discretion. Any nonvested portion of the Participant’s Account shall be
forfeited.

6.2 Unforeseeable Emergency Distribution.

A Participant shall be permitted to elect an Unforeseeable Emergency
Distribution from his or her vested Accounts prior to the Payment Date, subject
to the following restrictions:

(a) The election to take an Unforeseeable Emergency Distribution shall be made
by filing a form provided by and filed with Committee prior to the end of any
calendar month.

(b) The Committee shall have made a determination that the requested
distribution constitutes an Unforeseeable Emergency Distribution in accordance
with Section 1.1(pp) of the Plan.

(c) The amount determined by the Committee as an Unforeseeable Emergency
Distribution shall be paid in a single cash lump sum as soon as practicable
after the end of the calendar month in which the Unforeseeable Emergency
Distribution election is made and approved by the Committee.

(d) If a Participant receives an Unforeseeable Emergency Distribution, the
Participant will be ineligible to participate in the Plan for the balance of the
Plan Year.

 

16



--------------------------------------------------------------------------------

(e) Any such distributions will be made pro rata and only from fully vested
Account balances.

The amount of an Unforeseeable Emergency Distribution shall be limited to the
amount reasonably necessary to satisfy the emergency (which may include amounts
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the Unforeseeable Emergency Distribution).
The determination of the amount necessary to satisfy the emergency shall take
into account any additional Compensation which may result from a cancellation of
the Participant’s deferrals under this Plan in accordance with Section 1.1(pp).

6.3 Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two (2) years following the required Payment Date, the amount allocated
to the Participant’s Deferral Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.

6.4 Delay of Payment for Key Employees.

Except as otherwise provided in this Section 6.4, a distribution made due to a
Participant’s Separation from Service to a Participant who is a Key Employee as
of the date of his or her Separation from Service shall not occur before the
date which is six months after the Separation from Service.

For this purpose a Participant who is a Key Employee on an Identification Date
shall be treated as Key Employee for the twelve month period beginning on the
January 1 immediately following such Identification Date. The Administrator may
designate another date for commencement of this twelve month period, provided
that such date must follow the Identification Date and occur no later than the
first day of the fourth month thereafter, provided that such designation is made
in accordance with Regulations under Section 409A and is the same for all
nonqualified deferred compensation plans of the Company or any Affiliate.

The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements: (i) the alternative method is reasonably designed to include all
Key Employees, (ii) is an objectively determinable standard provided no direct
or indirect election to any Participant regarding its application, and
(iii) results in either all Key Employees or no more than 200 Key Employees
being identified in the class as of any date. Use of an alternative method that
satisfies these requirements will not be treated as a change in the time and
form of payment for purposes of section 1.409A-2(b) of the Regulations.

The six month delay does not apply to payments pursuant to a Domestic Relations
Order described in Section 6.6, to payments that occur after the death of the
Participant or to payments made to a Director.

 

17



--------------------------------------------------------------------------------

6.5 Permissible Delays in Payment.

Distributions may be delayed beyond the date payment would otherwise occur in
accordance with the provisions of this Article VI in any of the following
circumstances as long as the Company treats all payments to similarly situated
Participants on a reasonably consistent basis.

(a) The Committee may delay payment if it reasonably anticipates that its
deduction with respect to such payment would not be permitted due to the
application of section 162(m) of the Code. Payment must be made during the
Participant’s first taxable year in which the Committee reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of section
162(m) of the Code or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
taxable year in which the Participant Separates from Service or the 15th day of
the third month following the Participant’s Separation from Service.

(b) The Committee may also delay payment if it reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
laws provided payment is made at the earliest date on which the Committee
reasonably anticipates that the making of the payment will not cause such
violation.

(c) The Committee may delay payment during the periods specified in Section 7.8
for review and appeal of claims or during any other period while there is a bona
fide dispute as to the amount or timing of such payment in accordance with
section 1.409A-3(g) of the Regulations.

(d) The Company reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

6.6 Permitted Acceleration of Payment.

The Committee may permit acceleration of the time or schedule of any payment or
amount scheduled to be paid pursuant to a payment under the Plan provided such
acceleration would be permitted by the provisions of section 1.409A-3(j)(4) of
the Regulations. The Committee shall not permit any Participant discretion with
respect to whether a payment will be accelerated and shall not permit any
election, direct or indirect, by a Participant as to whether the Committee’s
discretion under this Section 6.6 will be exercised. Acceleration of payments
shall be permitted at such times and in such amounts as specified in a Domestic
Relations Order which is determined by the Committee to be valid and which does
not require the Plan to pay benefits in excess of the Participant’s Accounts.
The Committee may require that reasonable expenses incurred and paid by the
Company in evaluating the Domestic Relations Order and complying with its terms
shall be deducted from the Accounts of the Participant to which it relates.
Acceleration of benefit payments shall also occur under any of the circumstances
wherein the Plan is terminated pursuant to Section 8.5(b) of the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

 

  7.1 Committee.

The Board may appoint a committee to serve, at the pleasure of the Board, as the
Committee. The number of members comprising such committee shall be determined
by the Board, which may from time to time vary the number of members. A member
of the Committee appointed pursuant to this Section 7.1 may resign by delivering
a written notice of resignation to the Board. The Board may remove any member by
delivering a certified copy of its resolution of removal to such member.

 

  7.2 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. A majority of the members of the Committee shall
constitute a quorum in any meeting of the Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to such action, a
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. A
member of the Committee shall not vote or act upon any matter which relates
solely to himself or herself as a Participant. The Chairman or any other member
or members of the Committee designated by the Chairman may execute any
certificate or other written direction on behalf of the Committee.

 

  7.3 Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

(1) To select the Funds in accordance with Section 3.2(b) hereof;

(2) To construe and interpret the terms and provisions of this Plan;

(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(4) To maintain all records that may be necessary for the administration of the
Plan;

(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

19



--------------------------------------------------------------------------------

(7) To appoint one or more Plan administrators or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe; and

(8) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue the Policies.

 

  7.4 Construction and Interpretation.

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

 

  7.5 Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events, which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.

 

  7.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel, as it may deem advisable, to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

 

  7.7 Quarterly Statements; Delegation of Administrative Functions.

(a) Under procedures established by the Committee, a statement shall be made
available to Participants with respect to such Participant’s Accounts on a
quarterly basis.

 

20



--------------------------------------------------------------------------------

(b) The Committee may delegate administrative duties under the Plan to any one
or more persons or companies selected by the Committee.

 

  7.8 Disputes.

(a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Company,
setting forth his or her claim. The request must be addressed to the President
of the Company at its then principal place of business.

(b) Claim Decision. Upon receipt of a claim, the Company shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Company may, however, extend
the reply period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (A) the specified reason or reasons for such denial; (B) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (C) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or such information is necessary; (D) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (E) the time
limits for requesting a review under subsection (c).

(c) Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Committee review the determination of the Company. Such request must be
addressed to the Secretary of the Company, at its then principal place of
business. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such sixty (60) day period, he or she shall be barred and estopped
from challenging the Company’s determination.

(d) Review of Decision. Within sixty (60) days after the Committee’s receipt of
a request for review, after considering all materials presented by the Claimant,
the Committee will inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision containing specific references to the pertinent provisions of
this Plan on which the decision is based. If special circumstances require that
the sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

(e) Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article VII is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

 

  8.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

  8.2 Insurance Contracts or Policies.

Amounts payable hereunder may be provided through insurance contracts or
policies, the premiums for which are paid by the Company from its general
assets, and which contracts or policies are issued by an insurance company or
similar organization. In order to become a Participant under the Plan, an
Eligible Employee or Director may be required to complete such insurance
application forms and insurance application worksheets as requested by the
Committee in connection with the acquisition of any such insurance contract or
policy.

 

  8.3 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.
Except for payments to an Alternate Payee pursuant to a Domestic Relations
Order, no part of a Participant’s Accounts shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.

 

  8.4 Withholding.

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes, which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.

 

22



--------------------------------------------------------------------------------

  8.5 Amendment, Modification, Suspension or Termination.

(a) Power to Amend. The Committee may amend, modify or suspend the Plan in whole
or in part to the full extent permitted by and in accordance with Section 409A
and the Regulations promulgated thererunder, except that no amendment,
modification or suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts.

(b) Power to Terminate. The Plan may be terminated by the Company under one of
the following conditions, and strictly in accordance with
Section 1.409A-3(j)(4)(ix) of the Regulations:

(1) The Company may terminate the Plan at its sole discretion, provided that:

(A) All arrangements sponsored by the Company that would be aggregated with this
Plan under section 1.409A-1(c)(2) of the Regulations are terminated with respect
to all Participants;

(B) No payments will be made, other than those otherwise payable under the terms
of the Plan absent a Plan termination, within twelve (12) months of the
termination of the Plan;

(C) All payments will be made within twenty-four (24) months of such
termination;

(D) The Company does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Section 409A and the Regulations thereunder at
any time within the three year period following the date of termination of the
Plan, and

(E) The termination does not occur proximate to a downturn in the financial
health of the Company.

(2) The Company, at its discretion, may terminate the Plan within twelve
(12) months of a corporate dissolution taxed under section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that amounts deferred under the Plan are included in the gross income
of Participants in the latest of the following years (or, if earlier, the
taxable year in which the amount is actually or constructively received):

(A) The calendar year in which the Plan termination occurs;

(B) The calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or

 

23



--------------------------------------------------------------------------------

(C) The first calendar year in which the payment is administratively
practicable.

(3) The Company, at its discretion, may terminate the Plan pursuant to
irrevocable action taken by the Company within the thirty (30) days preceding or
the twelve (12) months following a Change in Control, provided:

(A) All agreements, methods, programs and other arrangements sponsored by the
Company (or its successor) immediately after the Change in Control which are
treated as a single plan under section 1.409A-1(c)(2) of the Regulation are also
terminated;

(B) All payments to Participants are made within twelve (12) months of the date
of Plan termination; and

(C) All participants under the other terminated similar arrangements described
in clause (A) are required to receive all amounts of deferred compensation
within twelve (12) months of the action taken by the Company (or its successor)
to terminate such arrangements.

(4) The Company may amend the Plan to provide that termination of the Plan will
occur under such conditions and events as may be prescribed by the Secretary of
the Treasury in generally applicable guidance published in the Internal Revenue
Bulletin.

(c) A Plan termination shall not have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts. In the event that this Plan is
terminated, the amounts allocated to a Participant’s Accounts shall be
distributed in a lump sum in accordance with the prior provisions of this
Section 8.5(b). For the avoidance of doubt, any inconsistencies between this
Section 8.5 and section 1.409A-3(j)(4)(ix) of the Regulations shall be
interpreted in accordance with Section 1.409A-3(j)(4)(ix) of the Regulations.

 

  8.6 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of Tennessee, except where pre-empted by federal law.

 

  8.7 Section 409A.

The Plan is intended to conform to the requirements of Section 409A and the
Regulations issued thereunder and shall be implemented and administered in a
manner consistent therewith.

 

24



--------------------------------------------------------------------------------

  8.8 Receipt or Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company.

 

  8.9 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.

 

  8.10 Limitation of Rights and Employment Relationship.

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or any Affiliate except as provided in
the Plan; and in no event shall the terms of employment of any Employee or
Participant be modified or in any way be affected by the provisions of the Plan.

 

  8.11 Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company and its duly authorized officers on this 30th day of
December, 2011.

 

AMSURG CORP. By:   /s/    Christopher R. Kelly Title:   Vice President

 

ATTEST:   Regina Jones  

 

25